UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant Check the appropriate box:  Preliminary Proxy Statement Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement  Definitive Additional Materials  Soliciting Material Pursuant to §240.14a-12 L & L ENERGY, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required.  Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0‑11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid:  Fee paid previously with preliminary materials.  Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 L & L Energy, Inc. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MONDAY, SEPTEMBER 16, 2013 To our Stockholders: The Annual Meeting of Stockholders (the “Annual Meeting”) of L & L Energy, Inc. (the “Company”) will be held on Monday, September 16, 2013, at 1:00 PM Pacific Time, at the Company’s office located at 130 Andover Park East, Suite 200, Seattle, WA 98188, to consider the following proposals: 1. To elect six nominees to the Company’s Board of Directors to serve beginning September 16, 2013 for the ensuing year or until their successors are duly elected and qualified or until their earlier resignation or removal (Proposal No. 1); 2. To approve the 2013 Stock Incentive Plan (Proposal No. 2); 3. To cast an advisory vote to approve executive compensation (Proposal No.3); 4. To ratify the appointment of Kabani & Company, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending April 30, 2014 (Proposal No. 4); 5. To ratify the appointment of KPMG (Taiwan) as the Company’s independent registered public accounting firm for its Taiwan Depository Receipt application (Proposal No. 5); 6. To transact such other business as may properly come before the Annual Meeting and any postponement(s) or adjournment(s) thereof. BECAUSE OF THE SIGNIFICANCE OF THESE PROPOSALS TO THE COMPANY AND ITS STOCKHOLDERS, IT IS VITAL THAT EVERY STOCKHOLDER VOTES AT THE ANNUAL MEETING IN PERSON OR BY PROXY. These proposals are fully set forth in the accompanying Proxy Statement, which you are urged to read thoroughly. For the reasons set forth in the Proxy Statement, your Board of Directors recommends a vote “FOR” proposals 1, 2, 3, 4, and 5. The Company intends to mail the Proxy Statement, other documents and proxy enclosed with this notice on or about August 16, 2013 to all stockholders entitled to vote at the Annual Meeting. If you were a stockholder of record of the Company’s common stock on July 2, 2013, the record date for the Annual Meeting, you are entitled to vote at the meeting and any postponements or adjournments of the meeting. Stockholders are cordially invited to attend the Annual Meeting. However, whether or not you plan to attend the meeting in person, your shares should be represented and voted. After reading the enclosed Proxy Statement, please sign, date, and return promptly the enclosed proxy in the accompanying postpaid envelope we have provided for your convenience to ensure that your shares will be represented. You may also vote your proxy by the Internet or telephone, see the instructions on your proxy card. We thank you for your cooperation in returning your proxy card as promptly as possible. By Order of the Board of Directors, /s/ Dickson V. Lee Dickson V. Lee Chairman and Chief Executive Officer
